Exhibit 10

RETIREMENT, SEPARATION, WAIVER AND RELEASE AGREEMENT

This Retirement, Separation, Waiver and Release Agreement (“Agreement”) is
entered into as of the 5th day of August, 2014, by and between Keith Grass
(“Executive”) and Nucor Corporation.

WHEREAS, Executive has spent thirty six (36) years as a Nucor (as defined below)
employee, and has most recently been employed as an Executive Vice President of
Nucor Corporation and as Chief Executive Officer of The David J. Joseph Company
(“DJJ”), an indirect wholly owned subsidiary of Nucor Corporation;

WHEREAS, Executive has decided to retire from Nucor effective September 12, 2014
(the “Effective Date”);

WHEREAS, based upon the Severance Plan (as hereinafter defined), Executive shall
be eligible to receive certain severance benefits contingent upon his agreement
to the covenants set forth in this Agreement and his strict compliance with such
covenants;

WHEREAS, pursuant to that certain Executive Employment Agreement by and between
Executive and Nucor Corporation effective as of January 1, 2012 (the “Executive
Agreement”), (a) Executive is entitled to certain post-separation benefits in
addition to those granted under the Severance Plan provided that Executive
adheres to the post-separation restrictive covenants set forth in the Executive
Agreement, and (b) Executive’s prior years of service with DJJ shall be included
in the calculation of severance benefits due to Executive under the Severance
Plan;

WHEREAS, Executive’s years of experience as an Executive Officer of Nucor give
him unique expertise and insight into Nucor’s operations and management; and

WHEREAS, the parties wish to enter into this Agreement during the course of
Executive’s employment to set forth Executive’s post-retirement benefits and to
protect Nucor’s competitive advantages, confidential trade secrets and goodwill.

NOW, THEREFORE, in consideration of the reasons recited above, the
post-retirement benefits to be paid by Nucor to Executive upon termination of
his full-time employment with Nucor, the mutual covenants and obligations
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and which consideration Executive
was not otherwise entitled to receive, Executive and Nucor hereby agree
effective as of the Effective Date as follows:

1. Recitals; Nucor Defined. The above recitals are true and correct and are
incorporated herein by reference as if fully set forth herein. For purposes of
this Agreement the term “Nucor” means Nucor Corporation and its direct and
indirect subsidiaries and affiliates in existence or planned as of the Effective
Date.

2. Post-Retirement Benefits.

(a) Severance Plan. Executive recognizes and agrees that pursuant to the Nucor
Corporation Severance Plan for Senior Officers and General Managers (the
“Severance Plan”), Executive shall receive certain Severance Benefits (as
defined in the Severance Plan) contingent upon his execution of this Agreement
and strict compliance with the Restrictive Covenants (as hereinafter defined).
Based on Executive’s (i) June 19, 1978 date of hire, (ii) effective retirement
date of September 12, 2014 and (iii) current annual base salary of $442,900,
Executive would be eligible to receive Severance Benefits under the Severance
Plan totaling $1,337,289.21 payable in

 

1



--------------------------------------------------------------------------------

twenty-four (24) monthly installments of $55,720.38 (the “Monthly Severance Plan
Payments”). Subject to the provisions of Paragraph 2(c) of this Agreement, the
payments of the Monthly Severance Plan Payments shall be made each month
following the Effective Date. In the event Executive dies during the first
twenty-four (24) months following the Effective Date, and provided that
Executive was not in breach of his obligations under this Agreement or the
Restrictive Covenants at the time of his death, the remaining Monthly Severance
Plan Payments that would have been paid to Executive pursuant to the Severance
Plan shall be paid to Executive’s estate in a single sum payment as soon as
practicable (but in any event within ninety (90) days) following Executive’s
death. All Monthly Severance Plan Payments shall be subject to regular and
customary withholding.

(b) Non-Competition Payment.

(i) Contingent upon his execution of this Agreement and strict compliance with
the Restrictive Covenants, Nucor will pay Executive $124,012.00 each month (the
“Monthly Non-Compete Payments”, and together with the Monthly Severance Plan
Payments, collectively, the “Monthly Separation Payments”) for twenty-four
(24) months following the Effective Date. Subject to the provisions of Paragraph
2(c) of this Agreement, the payments of the Monthly Non-Compete Payments shall
be made each month following the Effective Date. All Monthly Non-Compete
Payments shall be subject to regular and customary withholding.

(ii) If Executive dies prior to the Effective Date, Nucor’s obligations to make
any payments of the Monthly Non-Compete Payments under this Agreement will
automatically terminate and Executive’s estate and executors will have no rights
to any payments of the Monthly Non-Compete Payments under this Agreement. If
Executive dies during the first twelve (12) months following the Effective Date,
then Nucor will pay Executive’s estate the payments of the Monthly Non-Compete
Payments through the end of the twelfth (12th) month following the Effective
Date. If Executive dies twelve (12) or more months following the Effective Date,
then Nucor’s obligations to make any payments of the Monthly Non-Compete
Payments subsequent to Executive’s death will automatically terminate without
the necessity of Nucor providing notice (written or otherwise).

(iii) Executive acknowledges and agrees that the payments described in this
Paragraph 2(b): (A) are the same payments that Executive would have been
entitled to pursuant to Section 3 of the Executive Agreement, and (B) are
provided in lieu of, and not in addition to, the payments Executive would have
been entitled to pursuant to Section 3 of the Executive Agreement.

(c) Compliance with 409A. Because Executive (i) is and will be as of the
Effective Date a “specified employee” under Section 409A(a)(2)(B)(i) of the Code
and (ii) the Monthly Separation Payments would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code, in order to comply with
Section 409A of the Code, the Monthly Separation Payments that would otherwise
be payable pursuant to Paragraphs 2(a) and 2(b) of this Agreement during the six
(6) month period immediately following the Effective Date shall be accumulated
and the Executive’s right to receive payment of such accumulated amount (which
such amount shall not accrue interest) will be delayed until the seventh month
following the Effective Date.

 

2



--------------------------------------------------------------------------------

3. Executive Agreement Covenants. Executive and Nucor Corporation acknowledge
and agree that except for Sections 1, 2, 3, 4 and 5 of the Executive Agreement,
which paragraphs shall be deemed void and of no further force or effect as of
the Effective Date, all of the other provisions of the Executive Agreement
(collectively, the “Surviving Provisions”), including without limitation
Sections 8, 9, 10, 11, 12 and 13 thereof (collectively, the “Restrictive
Covenants”), shall survive and continue in full force and effect after the
Effective Date in accordance with their respective terms.

4. Release; Covenant Not to Sue.

(a) Executive agrees that, in consideration for the Monthly Separation Payments,
he, for himself, his heirs, executors, administrators, and assigns, hereby
releases, waives, and forever discharges Nucor, its predecessors, successors and
assigns, and its officers, directors, employees, agents, representatives and
trustees (“Nucor Releasees”), from any and all claims or liabilities of whatever
kind or nature which he ever had or which he now has, known or unknown, against
any and all Nucor Releasees that are attributable to or arose during all periods
of time occurring on or prior to the Effective Date, including, but not limited
to, any claims arising under or pursuant to any employment agreements, including
the Executive Agreement; claims for bonuses, severance pay, employee or fringe
benefits; claims based on any state or federal wage, employment, or common laws,
statutes, or amendments thereto, including, but not limited to: (i) any claim
under the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq., or
COBRA; (ii) any race, color, religion, sex, or national origin discrimination
claims under Title VII of the 1964 Civil Rights Act, 42 U.S.C. § 2000(e) et
seq.; (iii) any claim of disability discrimination under the Americans with
Disabilities Act (“ADA”), 42 U.S.C. § 12102 et seq.; (iv) any claim of
retaliation or wrongful discharge, (v) any age discrimination claims under the
Age Discrimination in Employment Act, as amended (“ADEA”), 29 U.S.C. § 621 et
seq.; (vi) any claim under the Fair Labor Standard Act of 1939 as amended, 29
U.S.C.§ 201 et seq.; or (vii) any claim under the Rehabilitation Act of 1973, as
amended, 29 U.S.C. § 701 et seq.; and any other claims related to or arising out
of his employment relationship with Nucor or the termination thereof whether
based on contract, quasi-contract, quantum merit, implied contract, tort,
wrongful or constructive discharge or any other employment related claim
(collectively, the “Released Claims”). Notwithstanding the foregoing, the
Released Claims do not include any claims that Executive may have for incentive
compensation earned under or pursuant to the Nucor Corporation Senior Officers
Annual Incentive Plan, the Nucor Corporation Senior Officers Long-Term Incentive
Plan or the Nucor Corporation 2014 Omnibus Incentive Compensation Plan for his
employment with Nucor through the Effective Date.

(b) Except to the extent contemplated by Paragraph 4(d) of this Agreement,
Executive covenants not to sue or bring a claim against any of the Nucor
Releasees with respect to any Released Claim in any forum for any reason. If
Executive sues any Nucor Releasee in violation of the foregoing covenant not to
sue, Executive agrees that Executive shall pay all reasonable fees, costs and
expenses incurred by the Nucor Releasees in defending against any such suit or
claim, including reasonable attorneys’ fees.

(c) Executive understands that Executive may later discover claims or facts that
may be different than, or in addition to, those that Executive now knows or
believes to exist regarding the subject matter of the Released Claims, and
which, if known at the time of signing this Agreement, may have materially
affected this Agreement and the Executive’s decision to enter into this
Agreement and grant the release and covenant not to sue contained herein.
Nevertheless, Executive, for himself, his heirs, executors, administrators, and
assigns, intends to fully, finally and forever settle and release all Released
Claims that now exist, may exist or previously existed, as set forth herein,
whether known or unknown, foreseen or unforeseen, matured or unmatured,

 

3



--------------------------------------------------------------------------------

suspected or unsuspected, existing or claimed to exist, fixed or contingent,
both at law and in equity, and the release given herein is and will remain in
effect as a complete release, notwithstanding the discovery or existence of such
additional or different facts.

(d) Nothing in this Paragraph 4 or elsewhere in this Agreement prevents or
prohibits Executive from filing a claim with a government agency such as the
United States Equal Employment Opportunity Commission that is responsible for
enforcing a law on behalf of the government. However, Executive understands that
because he is waiving and releasing all claims for monetary damages and any
other forms of personal relief, he may only seek and receive non-financial forms
of relief through any such claim.

5. Remedies. Executive agrees that in the event of a breach or threatened breach
by Executive of any provision of this Agreement or any of the Restrictive
Covenants, monetary remedies may not be adequate and Executive agrees that Nucor
is entitled to injunctive relief, without need to post bond or similar security,
in lieu of or in addition to, such monetary remedies. In the event that
Executive engages in or attempts to engage in any of the conduct prohibited by
any of the Restrictive Covenants or fails to comply with the provisions of
Paragraph 4(b), Nucor shall be entitled, in Nucor’s sole discretion, to
(a) cease all Monthly Separation Payments, and Executive shall immediately
refund to Nucor any Monthly Separation Payments already paid to him, and/or
(b) in addition to any other remedies available at law or in equity, to enforce
any of the Restrictive Covenants hereof by temporary, preliminary and permanent
injunction to restrain any violation or threatened violation by Executive of any
provisions of the Restrictive Covenants. Executive further agrees to reimburse
Nucor its costs (including, without limitation, attorney’s fees) incurred to
enforce any of the Restrictive Covenants.

6. Assignability. Neither this Agreement, nor any right or interest hereunder,
shall be assignable by Executive, Executive’s beneficiaries, or legal
representatives. Nucor, however, retains the right to assign this Agreement.
This Agreement shall be binding upon Executive, Executive’s heirs,
administrators, and representatives, and shall inure for the benefit of the
Nucor Releasees and each of their respective heirs, administrators,
representatives, executors, successors, and assigns.

7. Choice of Law and Venue. This Agreement is made in, and its validity,
interpretation, performance and enforcement shall be construed and governed in
accordance with, the laws of, the State of North Carolina, the location of Nucor
Corporation’s corporate headquarters where Executive was employed prior to the
Effective Date. Executive, for himself and his successors and assigns, hereby
expressly and irrevocably (a) consents to the exclusive jurisdiction of the
state courts of Mecklenburg County, North Carolina or the federal district court
for the Western District of North Carolina, Charlotte Division, for any action
arising out of or related to this Agreement; and (b) waives any and all
objection to any such action based on venue or forum non conveniens. Executive
agrees that Nucor shall have the right to file and enforce any award, order,
judgment, or injunction in any appropriate jurisdiction, and Executive waives
service of process in connection with the filing and enforcement of the award,
order, judgment, or injunction in any foreign jurisdiction and venue in which
Nucor seeks to enforce the award, order, judgment, or injunction.

8. Severability. If any part of this Agreement is determined by a court of
competent jurisdiction to be invalid in any respect, the parties agree that the
court may modify by redaction (or any other method available to and endorsed by
such court) any provision or part thereof to the extent reasonably necessary to
protect Nucor’s legitimate business interests. The remaining provisions shall
retain full force and effect.

9. Entire Agreement. This Agreement, together with the Surviving Provisions of
the Executive Agreement, collectively contain the entire agreement of the
parties and supersede all prior

 

4



--------------------------------------------------------------------------------

agreements and understandings, oral or written, between the parties hereto with
respect to the subject matter hereof. This Agreement may be modified or amended
only by an instrument in writing signed by Executive and Nucor Corporation. The
language of this Agreement and all parts shall be construed as a whole and
according to its reasonable and fair meaning, and not strictly for or against
either party. The parties agree they have jointly drafted this Agreement and
agree that any rules requiring construction of this Agreement against its
drafter shall not be applied to this Agreement. This Agreement may be executed
in counterparts and by facsimile or .pdf signature, all of which together shall
be considered one and the same original document.

10. No Violation of Public Policy. Executive has carefully considered the nature
and extent of the restrictions upon him and the rights and remedies conferred
upon Nucor under the Restrictive Covenants and Paragraph 5 of this Agreement and
acknowledges and agrees that they are reasonable in scope, time, and territory;
are designed to eliminate competition which would otherwise be unfair; do not
interfere with Executive’s exercise of his inherent skill and experience; are
reasonably required to protect the legitimate interests of Nucor; and do not
confer a benefit upon Nucor disproportionate to the detriment to Executive.

11. Compliance with Older Workers Benefit Protection Act: Before executing this
Agreement, Executive is advised to consult with an attorney of his choice, at
his expense. By signing this Agreement, Executive specifically acknowledges and
represents that:

(a) Executive has been given a period of twenty-one (21) days to consider the
terms of this Agreement;

(b) The terms of this Agreement are clear and understandable to Executive; and

(c) The benefits Nucor will provide to Executive under this Agreement exceed the
benefits that Executive would otherwise be entitled to receive as an employee of
Nucor.

The parties acknowledge and agree that Executive has seven (7) days after
execution hereof in which to revoke the Agreement, and this Agreement shall not
become effective and enforceable until the expiration of seven (7) days
following its execution by Executive. To revoke this Agreement, Executive should
notify the Chief Financial Officer of Nucor, by fax or email confirmed by
certified mail within such seven (7) day period. No attempted revocation after
the expiration of such seven (7) day period shall have any effect on the terms
of this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Nucor have executed this Agreement as of the
date first set forth above.

 

Executive:    

/s/ Keith Grass

    Keith Grass Nucor Corporation:    

/s/ A. Rae Eagle

    By:   A. Rae Eagle     Its:   Secretary

 

6



--------------------------------------------------------------------------------

EXHIBIT A

See Attached Executive Agreement



--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
between NUCOR CORPORATION, a Delaware corporation with its principal place of
business in Charlotte, North Carolina, on behalf of itself and each of its
affiliates and subsidiaries (all such entities, collectively, “Nucor”), and
KEITH B. GRASS (“Executive”), a resident of Kentucky.

WHEREAS, Executive is currently employed by The David J. Joseph Company, an
indirect wholly-owned subsidiary of Nucor Corporation, as President and Chief
Executive Officer;

WHEREAS, Executive also currently serves as an Executive Vice President of Nucor
Corporation;

WHEREAS, contingent upon Executive’s execution of this Agreement and effective
as of January 1, 2012, Nucor Corporation desires for Executive to continue his
employment with each of Nucor Corporation as Executive Vice President and The
David J. Joseph Company as President and Chief Executive Officer while also
providing Executive with an increase in his base salary and the opportunity to
receive increased severance benefits that Executive was not previously entitled
to receive; and

WHEREAS, in consideration for such an increase in Executive’s base salary and
the opportunity to receive such enhanced severance benefits, Executive desires
to continue his employment with each of Nucor Corporation as an Executive Vice
President and The David J. Joseph Company as President and Chief Executive
Officer upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration for the promises and mutual agreements
contained herein, the parties agree, effective as of January 1, 2012 (the
“Effective Date”), as follows:

1. Employment. Nucor agrees to employ Executive in the position of Executive
Vice President of Nucor Corporation and President and Chief Executive Officer of
The David J. Joseph Company, and Executive agrees to accept employment in these
positions, subject to the terms and conditions set forth in this Agreement,
including the confidentiality, non-competition and non-solicitation provisions
which Executive acknowledges were discussed in detail prior to and made an
express condition of his receipt of the benefits set forth herein.

2. Compensation and Benefits During Employment. Nucor will provide or cause to
be provided, as the case may be, the following compensation and benefits to
Executive:

(a) Executive will be entitled to receive a base salary of Four Hundred Twenty
Two Thousand Dollars ($422,000) per year, paid not less frequently than monthly
in accordance with Nucor’s normal payroll practices, subject to withholding and
other deductions as required by law. The parties acknowledge and agree that this
amount exceeds the base salary Executive was entitled to receive prior to the
Effective Date. Executive’s base salary is subject to adjustment up or down by
the Board of Directors of Nucor Corporation (the “Board”) at its sole discretion
and without notice to Executive.

(b) Executive will be a participant in, and eligible to receive awards of
incentive compensation under and in accordance with the applicable terms and
conditions of, Nucor’s senior officer annual and long term incentive
compensation plans, as modified from time to time by, and in the sole discretion
of, the Board.



--------------------------------------------------------------------------------

(c) Executive shall be a participant in, and eligible to receive awards of
equity-based compensation under and in accordance with the applicable terms and
conditions of, Nucor’s senior officer equity incentive compensation plans, as
modified from time to time by, and in the sole discretion of, the Board.

(d) Executive will be eligible for those employee benefits that are generally
made available by Nucor to its executive officers. To the extent Executive is
eligible to participate in the Nucor Corporation Severance Plan for Senior
Officers and General Managers (the “Severance Plan”) pursuant to its terms,
notwithstanding anything to the contrary set forth in the Severance Plan,
Executive’s years of service with The David J. Joseph Company prior to such time
as The David J. Joseph Company became a subsidiary of Nucor Corporation shall be
deemed Years of Service (as such term is defined in the Severance Plan).

3. Compensation Following Termination.

(a) From the date of Executive’s termination of employment with Nucor, whether
by Executive or Nucor for any or no reason, and provided that Executive executes
and returns to Nucor a separation and release agreement in form and substance
satisfactory to Nucor, in its sole discretion, releasing any and all claims
Executive has or may have against Nucor at the time of his termination of
employment from Nucor, Nucor will pay Executive the Monthly Amount (as defined
below) for twenty-four (24) months following Executive’s termination. The
“Monthly Amount” shall be an amount equal to (i) the product of (A) the amount
of Executive’s highest base salary level during the twelve (12) month period
immediately prior to his date of termination, multiplied by (B) 3.36,
(ii) divided by twelve (12). Subject to the provisions of Section 24 of this
Agreement, the payments of the Monthly Amount shall be made at the end of each
month following Executive’s termination of employment with Nucor on Nucor’s
regular monthly payroll date.

(b) In exchange for Nucor’s agreement to pay the Monthly Amount as set forth in
this Section 3, and other good and valuable consideration, including without
limitation the compensation and benefits set forth in Section 2 of this
Agreement, Executive agrees to strictly abide by the terms of Sections 8 through
13 of this Agreement.

(c) If Executive is employed by Nucor at the time of Executive’s death, Nucor’s
obligations to make any payments of the Monthly Amount under this Agreement will
automatically terminate and Executive’s estate and executors will have no rights
to any payments of the Monthly Amount under this Agreement. If Executive dies
during the first twelve (12) months following Executive’s termination from
employment with Nucor, then Nucor will pay Executive’s estate the payments of
the Monthly Amount due pursuant to Section 3(a) of this Agreement through the
end of the twelfth (12th) month following Executive’s termination from
employment with Nucor. If Executive dies twelve (12) or more months after
termination of Executive’s employment with Nucor, then Nucor’s obligations to
make any payments of the Monthly Amount under Section 3(a) of this Agreement
will automatically terminate without the necessity of Nucor providing notice,
written or otherwise.

(d) The amounts payable pursuant to this Section 3 of this Agreement shall be in
addition to and not in lieu of any amounts payable to Executive pursuant to the
Nucor Corporation Severance Plan for Senior Officers and General Managers (the
“Severance Plan”), which such payments, if any, shall be governed by the terms
and conditions of the Severance Plan.

 

2



--------------------------------------------------------------------------------

4. Duties and Responsibilities; Best Efforts. While employed by Nucor, Executive
shall perform such duties for and on behalf of Nucor as may be determined and
assigned to Executive from time to time by the Chief Executive Officer of Nucor
Corporation, the Chief Operating Officer of Nucor Corporation or the Board.
Executive shall devote his full time and best efforts to the business and
affairs of Nucor. During the term of Executive’s employment with Nucor,
Executive will not undertake other paid employment or engage in any other
business activity without the prior written consent of the Board.

5. Employment at Will. The parties acknowledge and agree that this Agreement
does not create employment for a definite term and that Executive’s employment
with Nucor is at will and terminable by Nucor or Executive at any time, with or
without cause and with or without notice, unless otherwise expressly set forth
in a separate written agreement executed by Executive and Nucor after the
Effective Date.

6. Change in Executive’s Position. In the event that Nucor transfers, demotes,
promotes, or otherwise changes Executive’s compensation or position with Nucor,
the restrictions and post-termination obligations set forth in Sections 8
through 13 of this Agreement shall remain in full force and effect.

7. Recognition of Nucor’s Legitimate Interests. Executive understands and
acknowledges that Nucor competes in North America and throughout the world in
the research, manufacture, marketing, sale, distribution, processing, trading,
brokering, recycling and/or placement of steel or steel products (including but
not limited to flat-rolled steel, steel shapes, structural steel, light gauge
steel framing, steel plate, steel joists and girders, steel deck, steel
fasteners, metal building systems, wire rod, welded-wire reinforcement rolls and
sheets, cold finished steel bars and wire, special quality bar products, guard
rail, fabricated concrete reinforcement bars, and structural welded-wire
reinforcement) or steel or steel product inputs (including but not limited to
direct reduced iron and ferrous and non-ferrous scrap metal and substitutes
thereof) (all such activities, collectively, the “Business”). As part of
Executive’s employment with Nucor, Executive acknowledges he will continue to
have access to and gain knowledge of significant secret, confidential and
proprietary information of the full range of operations of Nucor. In addition,
Executive will continue to have access to training opportunities, contact with
vendors, customers and prospective vendors and customers of Nucor, in which
capacity he is expected to develop good relationships with such vendors,
customers and prospective vendors and customers, and will gain intimate
knowledge regarding the products and services of Nucor. Executive recognizes and
agrees that Nucor has spent and will continue to spend substantial effort, time
and money in developing relationships with its vendors and customers, that many
such vendors and customers have long term relationships with Nucor, and that all
vendors, customers and accounts that Executive may deal with during his
employment with Nucor, are the vendors, customers and accounts of Nucor.
Executive acknowledges that Nucor’s competitors would obtain an unfair advantage
if Executive disclosed Nucor’s Secret Information or Confidential Information
(as defined in Sections 8 and 9, respectively) to a competitor, used it on a
competitor’s behalf, or if he were able to exploit the relationships he develops
as an employee of Nucor to solicit business on behalf of a competitor.

8. Covenant Regarding Nucor’s Secret Information. Executive recognizes and
agrees that he will have continued access to certain sensitive and confidential
information of Nucor (a) that is not generally known in the steel business,
which would be difficult for others to acquire or duplicate without improper
means, (b) that Nucor strives to keep secret, and (c) from which Nucor derives
substantial commercial benefit because of the fact that it is not generally
known (the “Secret Information”), including without limitation: (i) Nucor’s
process of developing, processing, recycling and producing raw material
(including ferrous and non-ferrous scrap metal and substitutes thereof), and
designing and manufacturing steel and iron products; (ii) Nucor’s process for
treating, processing or fabricating steel and iron products; (iii) Nucor’s
non-public financial data, strategic business plans, competitor analysis,
purchase, sales and marketing data, and proprietary margin, pricing, and cost
data; and (iv) any other information or data

 

3



--------------------------------------------------------------------------------

which meets the definition of “trade secrets” under the North Carolina Trade
Secrets Protection Act. Executive agrees that unless he is expressly authorized
by Nucor in writing, Executive will not use or disclose or allow to be used or
disclosed Nucor’s Secret Information. This covenant shall survive until the
Secret Information is generally known in the industry through no act or omission
of the Executive or until Nucor knowingly authorizes the disclosure of or
discloses the Secret Information, without any limitations on use or
confidentiality. Executive acknowledges that he did not have knowledge of
Nucor’s Secret Information prior to his employment with Nucor and that the
Secret Information does not include Executive’s general skills and know-how.

9. Agreement to Maintain Confidentiality.

(a) As used in this Agreement, “Confidential Information” shall include all
confidential and proprietary information of Nucor, including, without
limitation, any of the following information to the extent not generally known
to third persons: financial and budgetary information and strategies; plant and
processing facility designs, specifications, and layouts; equipment design,
specifications, and layouts; product design and specifications; manufacturing
and recycling processes, procedures, and specifications; data processing or
other computer programs; research and development projects; marketing
information and strategies; customer lists; vendor lists; information about
customer preferences and buying patterns; information about prospective
customers, vendors and prospective vendors, or business opportunities;
information about Nucor’s costs and the pricing structure used in sales to
customers; information about Nucor’s overall corporate business strategy; and
technological innovations used in Nucor’s business, to the extent that such
information does not fall within the definition of Secret Information.

(b) During Executive’s employment with Nucor and at all times after the
termination of Executive’s employment with Nucor, (i) Executive covenants and
agrees to treat as confidential all Confidential Information submitted to
Executive or received, compiled, developed, designed, produced, accessed, or
otherwise discovered by the Executive from time to time while employed by Nucor,
and (ii) Executive will not disclose or divulge the Confidential Information to
any person, entity, firm or company whatsoever or use the Confidential
Information for Executive’s own benefit or for the benefit of any person,
entity, firm or company other than Nucor. This restriction will apply throughout
the world; provided, however, that if the restrictions of this Section 9(b) when
applied to any specific piece of Confidential Information would prevent
Executive from using his general knowledge or skills in competition with Nucor
or would otherwise substantially restrict the Executive’s ability to fairly
compete with Nucor, then as to that piece of Confidential Information only, the
scope of this restriction will apply only for the Restrictive Period (as defined
below) and only within the Restricted Territory (as defined below).

(c) Executive specifically acknowledges that the Confidential Information,
whether reduced to writing or maintained in the mind or memory of Executive, and
whether compiled or created by Executive, Nucor, or any of its vendors,
customers, or prospective vendors or customers derives independent economic
value from not being readily known to or ascertainable by proper means by others
who could obtain economic value from the disclosure or use of the Confidential
Information. Executive also acknowledges that reasonable efforts have been put
forth by Nucor to maintain the secrecy of the Confidential Information, that the
Confidential Information is and will remain the sole property of Nucor or any of
its vendors, customers or prospective vendors or customers, as the case may be,
and that any retention and/or use of Confidential Information during or after
the termination of Executive’s employment with Nucor (except in the regular
course of performing his duties hereunder) will constitute a

 

4



--------------------------------------------------------------------------------

misappropriation of the Confidential Information belonging to Nucor. Executive
acknowledges and agrees that if he (i) accesses Confidential Information on any
Nucor computer system within thirty (30) days prior the effective date of his
voluntary resignation of employment with Nucor and (ii) transmits, copies or
reproduces such Confidential Information in any manner or deletes any such
Confidential Information, he is exceeding his authorized access to such computer
system.

10. Noncompetition.

(a) Executive hereby agrees that for the duration of Executive’s employment with
Nucor, and for a period of twenty-four (24) months thereafter (the “Restrictive
Period”), Executive will NOT, within the Restricted Territory, do any of the
following:

(i) engage in, whether as an employee, consultant, or in any other capacity, any
business activity (A) that is the same as, or is in direct competition with, any
portion of the Business, and (B) in which Executive engaged in during the course
of his employment with Nucor (any such activities described in this
Section 10(a)(i), “Competing Activities”);

(ii) commence, establish or own (in whole or in part) any business that engages
in any Competing Activities, whether (i) by establishing a sole proprietorship,
(ii) as a partner of a partnership, (iii) as a member of a limited liability
company, (iv) as a shareholder of a corporation (except to the extent Executive
is the holder of not more than five percent (5%) of any class of the outstanding
stock of any company listed on a national securities exchange so long as
Executive does not actively participate in the management or business of any
such entity) or (v) as the owner of any similar equity interest in any such
entity;

(iii) provide any public endorsement of, or otherwise lend Executive’s name for
use by, any person or entity engaged in any Competing Activities; or

(iv) engage in work that would inherently call on him in the fulfillment of his
duties and responsibilities to reveal, rely upon, or otherwise use any
Confidential Information or Secret Information.

(b) For purposes of this Agreement:

(i) The term “Restricted Territory” means Executive’s geographic area of
responsibility at Nucor which Executive acknowledges extends to the full scope
of Nucor operations throughout the world. “Restricted Territory” therefore
consists of the following alternatives reasonably necessary to protect Nucor’s
legitimate business interests:

(A) Asia, Australia, Western Europe, Eastern Europe (including Russia), the
Middle East, South America, Central America and North America, where Executive
acknowledges Nucor engages in the Business, but if such territory is deemed
overbroad by a court of law, then

(B) The United States, Canada, Mexico, Guatemala, Honduras, the Dominican
Republic, Costa Rica, Colombia, Argentina and Brazil, where Executive
acknowledges Nucor engages in the Business, but if such territory is deemed
overbroad by a court of law, then;

 

5



--------------------------------------------------------------------------------

(C) The United States, Canada and Mexico, where Executive acknowledges Nucor
engages in the Business, but if such territory is deemed overbroad by a court of
law, then;

(D) The contiguous United States, where Executive acknowledges Nucor engages in
the Business, but if such territory is deemed overbroad by a court of law, then;

(E) Any state in the United States located within a three hundred (300) mile
radius of a Nucor plant or facility that engages in any aspect of the Business,
but if such territory is deemed overbroad by a court of law, then;

(F) Any state in the United States where a Customer or Supplier or Prospective
Customer or Supplier is located.

(ii) The term “Customer or Supplier” means the following alternatives:

(A) any and all customers or suppliers of Nucor with whom Nucor is doing
business at the time of Executive’s termination of employment with Nucor, but if
such definition is deemed overbroad by a court of law, then;

(B) any customer or supplier of Nucor with whom Executive or Executive’s direct
reports had significant contact or with whom Executive or Executive’s direct
reports directly dealt on behalf of Nucor at the time of Executive’s last date
of full time employment with Nucor, but if such definition is deemed overbroad
by a court of law, then;

(C) any customer or supplier of Nucor with whom Executive had significant
contact or with whom Executive directly dealt on behalf of Nucor at the time of
Executive’s last date of full time employment with Nucor but if such definition
is deemed overbroad by a court of law, then;

(D) any customer or supplier of Nucor about whom Executive had obtained Secret
Information or Confidential Information by virtue of his employment with Nucor
and with whom Executive had significant contact or with whom Executive directly
dealt on behalf of Nucor at the time of Executive’s last date of full time
employment;

Provided, however, that the term “Customer or Supplier” shall not include any
business or entity that no longer does business with Nucor without any direct or
indirect interference by Executive or violation of this Agreement by Executive,
and that ceased doing business with Nucor prior to any direct or indirect
communication or contact by Executive.

(iii) The term “Prospective Customer or Supplier” means any person or entity who
does not currently or has not yet purchased the products or services of Nucor or
from whom Nucor does not currently or has not yet purchased products or
services, but who, at the time of Executive’s last date of full-time employment
with Nucor has been targeted

 

6



--------------------------------------------------------------------------------

by Nucor as a potential user of the products or services of Nucor or supplier of
products or services to Nucor, and whom Executive or his direct reports
participated in the solicitation of or on behalf of Nucor.

(iv) The term “solicit” means to initiate contact for the purpose of promoting,
marketing, or selling products or services similar to those Nucor offered during
the tenure of Executive’s employment with Nucor or to accept business from
Customers or Suppliers or Prospective Customers or Suppliers.

(c) Executive specifically agrees that the post-termination obligations and
restrictions in this Section 10 and in Sections 8, 9, 11, 12 and 13 will apply
to Executive regardless of whether termination of employment is initiated by
Nucor or Executive and regardless of the reason for termination of Executive’s
employment. Further, Executive acknowledges and agrees that Nucor’ s payment of
the compensation described in Section 3 is intended to compensate Executive for
the limitations on Executive’s competitive activities described in this
Section 10 and Sections 11 and 12 for the Restrictive Period regardless of the
reason for termination. Thus, for example, in the event that Nucor terminates
Executive’s employment without cause, Executive expressly agrees that the
obligations and restrictions in this Section 10 and Sections 8, 9, 11, 12 and 13
will apply to Executive notwithstanding the reasons or motivations of Nucor in
terminating Executive’s employment.

11. Nonsolicitation. Executive hereby agrees that for the duration of
Executive’s employment with Nucor, and for the Restrictive Period, Executive
will NOT, within the Restricted Territory, do any of the following:

(a) solicit, contact, or attempt to influence any Customer or Supplier to limit,
curtail, cancel, or terminate any business it transacts with, or products it
receives from or provides to Nucor;

(b) solicit, contact, or attempt to influence any Prospective Customer or
Supplier to terminate any business negotiations it is having with Nucor, or to
otherwise not do business with Nucor;

(c) solicit, contact, or attempt to influence any Customer or Supplier to
purchase products or services from an entity other than Nucor or to provide
products or services to an entity other than Nucor, which are the same or
substantially similar to, or otherwise in competition with, those offered to the
Customer or Supplier by Nucor or those offered to Nucor by the Customer or
Supplier; or

(d) solicit, contact, or attempt to influence any Prospective Customer or
Supplier to purchase products or services from an entity other than Nucor or to
provide products or services to an entity other than Nucor, which are the same
or substantially similar to, or otherwise in competition with, those offered to
the Prospective Customer or Supplier by Nucor or those offered to Nucor by the
Prospective Customer or Supplier.

12. Antipiracy.

(a) Executive agrees for the duration of the Restrictive Period, Executive will
not, directly or indirectly, encourage, contact, or attempt to induce any
employees of Nucor (i) with whom Executive had regular contact with at the time
of Executive’s last date of full time employment with Nucor, and (ii) who are
employed by Nucor at the time of the encouragement, contact or attempted
inducement, to end their employment relationship with Nucor.

(b) Executive further agrees for the duration of the Restrictive Period not to
hire for any reason any employees described in Section 12(a) of this Agreement.

 

7



--------------------------------------------------------------------------------

13. Assignment of Intellectual Property Rights.

(a) Executive hereby assigns to Nucor Executive’s entire right, title and
interest, including copyrights and patents, in any idea, invention, design of a
useful article (whether the design is ornamental or otherwise), and any other
work of authorship (collectively the “Developments”), made or conceived solely
or jointly by Executive at any time during Executive’s employment by Nucor
(whether prior or subsequent to the execution of this Agreement), or created
wholly or in part by Executive, whether or not such Developments are patentable,
copyrightable or susceptible to other forms of protection, where the
Developments: (i) were developed, invented, or conceived within the scope of
Executive’s employment with Nucor; (ii) relate to Nucor’s actual or demonstrably
anticipated research or development; or (iii) result from any work performed by
Executive on Nucor’s behalf.

(b) The assignment requirement in Section 13(a) shall not apply to an invention
that Executive developed entirely on his own time without using Nucor’s
equipment, supplies, facilities or Secret Information or Confidential
Information except for those inventions that (i) relate to Nucor’s business or
actual or demonstrably anticipated research or development, or (ii) result from
any work performed by Executive for Nucor.

(c) In connection with any of the Developments assigned pursuant to
Section 13(a): (i) Executive will promptly disclose them to Nucor’s management;
and (ii) Executive will, on Nucor’s request, promptly execute a specific
assignment of title to Nucor or its designee, and do anything else reasonably
necessary to enable Nucor or its designee to secure a patent, copyright, or
other form of protection therefore in the United States and in any other
applicable country.

(d) Nothing in this Section 13 is intended to waive, or shall be construed as
waiving, any assignment of any Developments to Nucor implied by law.

14. Severability. It is the intention of the parties to restrict the activities
of Executive only to the extent reasonably necessary for the protection of
Nucor’s legitimate interests. The parties specifically covenant and agree that
should any of the provisions in this Agreement be deemed by a court of competent
jurisdiction too broad for the protection of Nucor’s legitimate interests, the
parties authorize the court to narrow, limit or modify the restrictions herein
to the extent reasonably necessary to accomplish such purpose. In the event such
limiting construction is impossible, such invalid or unenforceable provision
shall be deemed severed from this Agreement and every other provision of this
Agreement shall remain in full force and effect.

15. Enforcement. Executive understands and agrees that any breach or threatened
breach by Executive of any of the provisions of Sections 8 through 13 of this
Agreement shall be considered a material breach of this Agreement, and in the
event of such a breach or threatened breach of this Agreement, Nucor shall be
entitled to pursue any and all of its remedies under law or in equity arising
out of such breach. If Nucor pursues either a temporary restraining order or
temporary injunctive relief, then Executive agrees to expedited discovery with
respect thereto and waives any requirement that Nucor post a bond. Executive
further agrees that in the event of his breach of any of the provisions of
Sections 8 through 13 of this Agreement, unless otherwise prohibited by law:

(a) Nucor shall be entitled to (i) cancel any unexercised stock options granted
under any senior officer equity incentive compensation plan from and after the
Effective Date (the “Post-Agreement Date Option Grants”), (ii) cease payment of
any Monthly Amounts otherwise due hereunder, (iii) seek other appropriate
relief, including, without limitation, repayment by Executive of any (A) Monthly
Amounts already paid hereunder and (B) benefits already paid under any severance
or similar benefit plans; and

 

8



--------------------------------------------------------------------------------

(b) Executive shall (i) forfeit any (A) unexercised Post-Agreement Date Option
Grants and (B) any shares of restricted stock or restricted stock units granted
under any senior officer equity incentive compensation plan that vested during
the six (6) month period immediately preceding Executive’s termination of
employment (the “Vested Stock”) and (ii) forfeit and immediately return upon
demand by Nucor any profit realized by Executive from the exercise of any
Post-Agreement Date Option Grants or sale or exchange of any Vested Stock during
the six (6) month period preceding Executive’s breach of any of the provisions
of Sections 8 through 13 of this Agreement.

Executive agrees that any breach or threatened breach of any of the provisions
of Sections 8 through 13 will cause Nucor irreparable harm which cannot be
remedied through monetary damages and the alternative relief set forth in
Sections 15(a) and (b) shall not be considered an adequate remedy for the harm
Nucor would incur. Executive further agrees that such remedies in Sections 15(a)
and (b) will not preclude injunctive relief.

If Executive breaches or threatens to breach any of the provisions of Sections
10, 11 or 12 of this Agreement and Nucor obtains an injunction, preliminary or
otherwise, ordering Executive to adhere to the restrictive period required by
the applicable paragraph, then the applicable restrictive period will be
extended by the number of days that have elapsed from the date of Executive’s
termination until the time the injunction is granted.

Executive further agrees, unless otherwise prohibited by law, to pay Nucor’s
attorneys’ fees and costs incurred in successfully enforcing its rights pursuant
to this Section 15, or in defending against any action brought by Executive or
on Executive’s behalf in violation of or under this Section 15 in which Nucor
prevails. Executive agrees that Nucor’s actions pursuant to this Section 15,
including, without limitation, filing a legal action, are permissible and are
not and will not be considered by Executive to be retaliatory. Executive further
represents and acknowledges that in the event of the termination of Executive’s
employment for any reason, Executive’s experience and capabilities are such that
Executive can obtain employment and that enforcement of this Agreement by way of
injunction will not prevent Executive from earning a livelihood.

16. Reasonableness of Restrictions. Executive has carefully considered the
nature and extent of the restrictions upon him and the rights and remedies
conferred upon Nucor under Sections 8, 9, 10, 11, 12, 13 and 15 and hereby
acknowledges and agrees that the same are reasonable in time and territory, are
designed to eliminate competition which would otherwise be unfair to Nucor, do
not interfere with Executive’s exercise of his inherent skill and experience,
are reasonably required to protect the legitimate interests of Nucor, and do not
confer a benefit upon Nucor disproportionate to the detriment to Executive.
Executive certifies that he has had the opportunity to discuss this Agreement
with such legal advisors as he chooses and that he understands its provisions
and has entered into this Agreement freely and voluntarily.

17. Applicable Law. Executive acknowledges and agrees that during the course of
his employment with Nucor he has had regular contact with and taken direction
from the Chief Executive Officer and/or the Chief Operating Officer of Nucor
Corporation in North Carolina, regularly attends

 

9



--------------------------------------------------------------------------------

Board meetings in North Carolina, regularly visits North Carolina as part of his
employment, and directly or indirectly receives compensation and benefits from
Nucor’s headquarters in North Carolina. Accordingly, this Agreement is made in,
and shall be interpreted, construed and governed according to the laws of, the
State of North Carolina, regardless of choice of law principles of any
jurisdiction to the contrary. Each party, for themselves and their successors
and assigns, hereby irrevocably (a) consents to the exclusive jurisdiction of
the North Carolina State courts located in Mecklenburg County, North Carolina
and (b) waives any objection to any such action based on venue or forum non
conveniens. Further, Executive hereby irrevocably consents to the jurisdiction
of any court or similar body within the Restricted Territory for enforcement of
any judgment entered in a court or similar body pursuant to this Agreement. This
Agreement is intended, among other things, to supplement the provisions of the
North Carolina Trade Secrets Protection Act, as amended from time to time, and
the duties Executive owes to Nucor under the common law, including, but not
limited to, the duty of loyalty.

18. Executive to Return Property. Executive agrees that upon (a) the termination
of Executive’s employment with Nucor and within three (3) business days thereof,
whether by Executive or Nucor for any reason (with or without cause), or (b) the
written request of Nucor, Executive (or in the event of the death or disability
of Executive, Executive’s heirs, successors, assigns and legal representatives)
shall return to Nucor any and all property of Nucor regardless of the medium in
which such property is stored or kept, including but not limited to all Secret
Information, Confidential Information, notes, data, tapes, computers, lists,
customer lists, names of customers, reference items, phones, documents,
sketches, drawings, software, product samples, rolodex cards, forms, manuals,
keys, pass or access cards and equipment, without retaining any copies or
summaries of such property. Executive further agrees that to the extent Secret
Information or Confidential Information are in electronic format and in
Executive’s possession, custody or control, Executive will provide all such
copies to Nucor and will not keep copies in such format but, upon Nucor’s
request, will confirm the permanent deletion or other destruction thereof.

19. Entire Agreement; Amendments. This Agreement discharges and cancels all
previous agreements regarding Executive’s employment with Nucor, including
without limitation that certain Executive Agreement by and between The David J.
Joseph Company and Executive dated as of February 6, 2008, and constitutes the
entire agreement between the parties with regard to the subject matter hereof.
No agreements, representations, or statements of any party not contained herein
shall be binding on either party. Further, no amendment or variation of the
terms or conditions of this Agreement shall be valid unless in writing and
signed by both parties.

20. Assignability. This Agreement and the rights and duties created hereunder
shall not be assignable or delegable by Executive. Nucor may, at its option and
without consent of Executive, assign its rights and duties hereunder to any
successor entity or transferee of Nucor Corporation’s assets.

21. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Nucor and Executive and their respective successors, assigns, heirs
and legal representatives.

22. No Waiver. No failure or delay by any party to this Agreement to enforce any
right specified in this Agreement will operate as a waiver of such right, nor
will any single or partial exercise of a right preclude any further or later
enforcement of the right within the period of the applicable statute of
limitations. No waiver of any provision hereof shall be effective unless such
waiver is set forth in a written instrument executed by the party waiving
compliance.

23. Cooperation. Executive agrees that both during and after his employment, he
shall, at Nucor’s request, render all assistance and perform all lawful acts
that Nucor considers necessary or advisable in connection with any litigation
involving Nucor or any of its directors, officers, employees,

 

10



--------------------------------------------------------------------------------

shareholders, agents, representatives, consultants, clients, customers or
vendors. Executive understands and agrees that Nucor will reimburse him for any
reasonable documented expense he incurs related to this cooperation and
assistance, but will not be obligated to pay him any additional amounts.

24. Compliance with Code Section 409A. Notwithstanding anything in this
Agreement to the contrary, if (a) Executive is a “specified employee” under
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986 (the “Code”) as of
the date of his separation from service and (b) any amount or benefit that Nucor
determines would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Agreement by reason of Executive’s separation from service, then to the extent
necessary to comply with Code Section 409A: (i) if the payment or distribution
is payable in a lump sum, Executive’s right to receive payment or distribution
of such non-exempt deferred compensation will be delayed until the earlier of
Executive’s death or the seventh month following Executive’s separation from
service, and (ii) if the payment, distribution or benefit is payable or provided
over time, the amount of such non-exempt deferred compensation or benefit that
would otherwise be payable or provided during the six (6) month period
immediately following Executive’s separation from service will be accumulated,
and Executive’s right to receive payment or distribution of such accumulated
amount or benefit will be delayed until the earlier of Executive’s death or the
seventh month following Executive’s separation from service and paid or provided
on the earlier of such dates, without interest, and the normal payment or
distribution schedule for any remaining payments, distributions or benefits will
commence.

For purposes of this Agreement, the term “separation from service” shall be
defined as provided in Code Section 409A and applicable regulations, and
Executive shall be a “specified employee” during the twelve (12) month period
beginning April 1 each year if Executive met the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) at
any time during the twelve (12) month period ending on the December 31
immediately preceding his separation from service.

[Signatures Appear on Following Page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Nucor Corporation have executed this Agreement
on the dates specified below.

 

EXECUTIVE /s/ Keith B. Grass Keith B. Grass Date:   12-20-11 NUCOR CORPORATION
By:   /s/ John Ferriola Its:   President & COO Date:   12/30/2011